Citation Nr: 9919523	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-03 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Timeliness of appeal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to March 
1973.  Appellant was married to the veteran from March 1982 
to the time of the veteran's death in April 1987. 

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1997 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein the RO held that the 
appellant's claim for surviving spouse death benefits had 
been the subject of a prior RO adjudication that had not been 
timely appealed. 


FINDING OF FACT

A Notice of Disagreement (NOD) was not received by VA within 
one year of the RO's most recent determination that death 
benefits were not appropriate.


CONCLUSION OF LAW

The appellant's appeal is untimely and her claim lacks legal 
merit and entitlement under the law.  38 U.S.C.A. §  7105 
(a), (c) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant essentially contends that she is entitled to 
death benefits as the surviving spouse of the veteran.  In 
particular, her current claim has been viewed as one in which 
she is indicating disagreement with the denial of such 
benefits by the 

RO in July 1993.  After a review of the record, the Board 
finds that there is no legal basis to this claim.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated as a consequence of the absence of legal merit or 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Cf. FED R.CIV. P 12(b)(6) (failure to 
state a claim upon which relief can be granted.)

The Board finds, in this case, that the law and not the 
evidence is dispositive, in that applicable regulations 
specifically state that an NOD be filed within one year from 
the date that the RO mails notice of its decision to the 
appellant.  38 C.F.R. § 20.302(a) (1998) see also 38 C.F.R. 
§ 3.160 (d) (1998).

In the present case, the veteran died in April 1987.  The 
appellant submitted a claim for Dependency and Indemnity 
Compensation (DIC) in May 1987.  The RO issued a rating 
decision and notified the appellant of the denial of death 
benefits in July 1987.  She was also informed of her right to 
appeal and supplied with VA Form 4107.  The evidence does not 
show that she filed an NOD within the prescribed one year 
time period after the denial of her claim.  See 38 C.F.R. 
§ 19.129 (1987); see also 38 C.F.R. § 20.302 (a) (1998).  
Accordingly, the decision of the RO became final in July 
1988.  Id.

Appellant made another claim for death benefits in May 1993.  
Once again, the RO denied the claim and notified appellant of 
its decision, and of appellate rights and procedures, in July 
1993.  The evidence does not show that appellant filed an NOD 
within once year of the denial of her claim.

The appellant made her most recent claim for death benefits 
in June 1997.  In August 1997, the RO denied this claim and 
notified her that the substantive claim 

had been denied previously in her claim of May 1993.  
Appellant filed an NOD in September 1997; as noted above, 
this current adjudication has been deemed to pertain to 
whether the actions taken by the appellant in 1997 and 
thereafter constitute a timely NOD.

The Board finds that the appeal now before it is untimely.  
The regulations pertaining to the appellate procedure are 
clear.  The RO denied the appellant's claim for death 
benefits in July 1987; she had the duty of submitting an NOD 
by July 1988.  The evidence does not show that she complied 
with this requirement.  Likewise, she did not submit an NOD 
within one year of the RO's denial of such benefits in July 
1993.  The current claim, which was filed in June 1997, 
cannot be found to constitute a timely NOD with regard to any 
of the RO's prior adjudicative actions.  Additionally, the 
Board cannot find a legal basis, either in statute or 
regulation, that would render the appellant's claim valid.  
Accordingly, the claim is denied as it is without legal merit 
or entitlement under the law.  Sabonis.

 
ORDER

The appeal is untimely.  Therefore, the claim of the 
appellant for death benefits is denied, and the appeal is 
terminated.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

